DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPN 2016/0314761 A1) in view of Zehner et al. (USPN 2003/0137521 A1).

As to claim 1, Kim teaches a power supply unit comprising:
a controller circuit for generating a control signal (see at least figs. 1 & 3: signal controller 150), the controller circuit including:
a first look-up table (LUT) storing a set of values (see at least [0014] “The reference luminance and the off-duty ratio may be obtained from a first look-up table, and the first look-up table may include the reference luminance and the off-duty ratio that are determined based on a luminance level of the image data.”; [0015] “The first look-up table may include at least one range in which the off- duty ratio increases as the luminance level of the image data decreases.”; [0024]-[0025], [0081], [0099]),
a second LUT storing a set of values (see at least [0018] “The variable voltage difference may be obtained from a second look-up table, and the second look- up table may include an information of the second power voltage that is determined based on the reference luminance.”; [0019] “Adjusting the at least one selected from the first power voltage and the second power voltage may further include: adjusting a level of the second power voltage in response to the power voltage control signal.”; [0084] “For example, the power control unit 220 may calculate the variable voltage difference corresponding to the reference luminance (i.e., a voltage difference between the first power voltage ELVDD and the second power voltage ELVSS to generate a driving current corresponding to the reference luminance). For example, the voltage controller 220 may calculate the variable voltage difference corresponding to the reference luminance by using a second look-up table. Here, the second look-up table may include information of the second power voltage ELVSS that is determined based on the reference luminance. For example, the power control unit 220 may select the variable voltage difference when the off-duty ratio is within the predetermined range. Here, the display device 100 may change the second power voltage ELVSS based on the variable voltage difference. For example, the power control unit 220 may select the reference voltage difference when the off-duty ratio is out of the predetermined range. In this case, the display device 100 may not change the second power voltage ELVSS based on the reference voltage difference.”; [0096] “The method of FIG. 6 may generate the power voltage control signal to adjust at least one selected from the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance and the off-duty ratio (S620). As described with reference to FIG. 4, the method of FIG. 6 may calculate the variable voltage difference between the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance by using the second look-up table. In addition, the method of FIG. 6 may generate the power voltage control signal based on the variable voltage difference when the off-duty ratio satisfies a predetermined condition (e.g., based on whether the off-duty ratio is within 70%).”),
a microcontroller configured to receive an on-pixel-ratio (OPR) value and identifying an entry in the first LUT and the second LUT from received OPR value (see at least figs. 1,3, 8 and [0057] “the signal controller 150 may calculate an on-pixel ratio (OPR) of the image data of the frame. Here, the on-pixel ratio may represent a ratio of a number of active pixels in an on-state to a total number of pixels in the frame (e.g., a unit frame). The signal controller 150 may modulate the image data of the frame based on the on-pixel ratio. For example, the signal controller 150 may calculate an average luminance by summing the grayscales of the image data in the frame and may adjust the image data (or, a data signal generated by the data driver 130) based on the average luminance.”, [0081], [0084], [0096], [0099)), and
an output circuit configured to generate the control signal, the control signal between a first voltage stored in the identified entry in the first LUT and a second voltage stored in the identified entry in the second LUT (see at least fig. 1: power supplier 160 and [0014]-[0015], [0018]-[0019], [0060], [0081], [0084], [0096], [0099]); and
a converter circuit coupled to an output of the controller circuit, the converter circuit configured to receive an input supply voltage and generate an output supply voltage based on the control signal (see at least fig. 1: power supplier 160 and [0060] “The power supplier 160 may generate the first power voltage ELVDD and the second power voltage ELVSS based on the power voltage control signal generated by the signal controller 150. The first power voltage ELVDD and the second power voltage ELVSS may be power voltages to drive each of the pixels 111. The first power voltage ELVDD may have a voltage level higher than that of the second power voltage ELVSS. The power supplier 160 may supply the display panel 110 with the power voltages ELVDD and ELVSS through a first power line and a second power line. The power supplier 160 may include a DC-DC converter.”).
Kim does not directly teach wherein the controller circuit further comprises: a digital-to- analog converter (DAC) for receiving a lower limit and generate a first voltage corresponding to the lower limit; and a DAC for receiving an upper limit and generate a second voltage corresponding to the upper limit.
Zehner teaches wherein the controller circuit further comprises: a digital-to- analog converter (DAC) for receiving a lower limit and generate a first voltage corresponding to the lower limit; and a DAC for receiving an upper limit and generate a second voltage corresponding to the upper limit (see at least figs. 3, 7 and [0081] “one or more digital analog converters, "DAC's"”; [0143]-[0144] Table 3 “VGAM1-6: Lower gamma reference voltages: Determine grayscale voltage outputs through resistive DAC system” and “VGAM6-11: Upper gamma reference voltages: Determine grayscale voltage outputs through resistive DAC system”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the DAC(s) with upper and lower limit voltages of Zehner into Kim’s reference luminance voltages in the first and second LUTs because this construction of the controller is well within the level of skill in the image processing art.  Further note, every power supply has an output tolerance, therefore upper and lower limits will be defined by the output voltage tolerance of the power supply. Support for modifying Kim is found in at least paragraph [0113]. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 11, Kim teaches a method comprising:
receiving an on-pixel-ratio (OPR) value calculated from grayscale levels of each pixel in an image to be displayed by a display panel (see at least fig. 8 and [0057] “the signal controller 150 may calculate an on-pixel ratio (OPR) of the image data of the frame. Here, the on-pixel ratio may represent a ratio of a number of active pixels in an on-state to a total number of pixels in the frame (e.g., a unit frame). The signal controller 150 may modulate the image data of the frame based on the on-pixel ratio. For example, the signal controller 150 may calculate an average luminance by summing the grayscales of the image data in the frame and may adjust the image data (or, a data signal generated by the data driver 130) based on the average luminance.”);
identifying a first entry in a first look-up table (LUT) from the received OPR value (see at least [0014] “The reference luminance and the off-duty ratio may be obtained from a first look-up table, and the first look-up table may include the reference luminance and the off-duty ratio that are determined based on a luminance level of the image data.”; [0015] “The first look-up table may include at least one range in which the off-duty ratio increases as the luminance level of the image data decreases.” ; [0024]- [0025], [0081], [0099));
identifying a second entry in a second LUT from the received OPR value (see at least [0018] “The variable voltage difference may be obtained from a second look-up table, and the second look-up table may include an information of the second power voltage that is determined based on the reference luminance.”; [0019] “Adjusting the at least one selected from the first power voltage and the second power voltage may further include: adjusting a level of the second power voltage in response to the power voltage control signal.”; [0084] “For example, the power control unit 220 may calculate the variable voltage difference corresponding to the reference luminance (i.e., a voltage difference between the first power voltage ELVDD and the second power voltage ELVSS to generate a driving current corresponding to the reference luminance). For example, the voltage controller 220 may calculate the variable voltage difference corresponding to the reference luminance by using a second look-up table. Here, the second look-up table may include information of the second power voltage ELVSS that is determined based on the reference luminance. For example, the power control unit 220 may select the variable voltage difference when the off-duty ratio is within the predetermined range. Here, the display device 100 may change the second power voltage ELVSS based on the variable voltage difference. For example, the power control unit 220 may select the reference voltage difference when the off-duty ratio is out of the predetermined range. In this case, the display device 100 may not change the second power voltage ELVSS based on the reference voltage difference.”; [0096] “The method of FIG. 6 may generate the power voltage control signal to adjust at least one selected from the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance and the off-duty ratio (S620). As described with reference to FIG. 4, the method of FIG. 6 may calculate the variable voltage difference between the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance by using the second look-up table. In addition, the method of FIG. 6 may generate the power voltage control signal based on the variable voltage difference when the off-duty ratio satisfies a predetermined condition (e.g., based on whether the off-duty ratio is within 70%).”);
generating a control signal between the first voltage and the second voltage (see at least fig. 1: power supplier 160 and [0014]-[0015], [0018]-[0019], [0060], [0081], [0084], [0096], [0099]); and
controlling a converter circuit using the control signal, the converter circuit generating an output supply voltage from an input supply voltage based on the control signal (see at least fig. 1: power supplier 160 and [0060] “The power supplier 160 may generate the first power voltage ELVDD and the second power voltage ELVSS based on the power voltage control signal generated by the signal controller 150. The first power voltage ELVDD and the second power voltage ELVSS may be power voltages to drive each of the pixels 111. The first power voltage ELVDD may have a voltage level higher than that of the second power voltage ELVSS. The power supplier 160 may supply the display panel 110 with the power voltages ELVDD and ELVSS through a first power line and a second power line. The power supplier 160 may include a DC-DC converter.”).
Kim does not directly teach generating a first voltage by converting a lower limit to a first analog voltage corresponding to the lower limit; generating a second voltage by converting an upper limit to a second analog voltage corresponding to the upper limit.
Zehner teaches generating a first voltage by converting a lower limit to a first analog voltage corresponding to the lower limit; generating a second voltage by converting an upper limit to a second analog voltage corresponding to the upper limit (see at least figs. 3, 7 and [0081] “one or more digital analog converters, "DAC's"”; [0143]-[0144] Table 3 “VGAM1-6: Lower gamma reference voltages: Determine grayscale voltage outputs through resistive DAC system” and “VGAM6-11: Upper gamma reference voltages: Determine grayscale voltage outputs through resistive DAC system”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the DAC(s) with upper and lower limit voltages of Zehner into Kim’s reference luminance voltages in the first and second LUTs because this construction of the controller is well within the level of skill in the image processing art.  Further note, every power supply has an output tolerance, therefore upper and lower limits will be defined by the output voltage tolerance of the power supply. Support for modifying Kim is found in at least paragraph [0113]. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 20, Kim teaches a controller circuit for generating a control signal for controlling a converter circuit, the controller circuit comprising:
a first look-up table (LUT) storing a set of values (see at least [0014] “The reference luminance and the off-duty ratio may be obtained from a first look-up table, and the first look-up table may include the reference luminance and the off-duty ratio that are determined based on a luminance level of the image data.”; [0015] “The first look-up table may include at least one range in which the off- duty ratio increases as the luminance level of the image data decreases.” ; [0024]-[0025], [0081], [0099]);
a second LUT storing a set of values (see at least [0018] “The variable voltage difference may be obtained from a second look-up table, and the second look-up table may include an information of the second power voltage that is determined based on the reference luminance.”; [0019] “Adjusting the at least one selected from the first power voltage and the second power voltage may further include: adjusting a level of the second power voltage in response to the power voltage control signal.”; [0084] “For example, the power control unit 220 may calculate the variable voltage difference corresponding to the reference luminance (i.e., a voltage difference between the first power voltage ELVDD and the second power voltage ELVSS to generate a driving current corresponding to the reference luminance). For example, the voltage controller 220 may calculate the variable voltage difference corresponding to the reference luminance by using a second look-up table. Here, the second look-up table may include information of the second power voltage ELVSS that is determined based on the reference luminance. For example, the power control unit 220 may select the variable voltage difference when the off-duty ratio is within the predetermined range. Here, the display device 100 may change the second power voltage ELVSS based on the variable voltage difference. For example, the power control unit 220 may select the reference voltage difference when the off-duty ratio is out of the predetermined range. In this case, the display device 100 may not change the second power voltage ELVSS based on the reference voltage difference.”; [0096] “The method of FIG. 6 may generate the power voltage control signal to adjust at least one selected from the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance and the off-duty ratio (S620). As described with reference to FIG. 4, the method of FIG. 6 may calculate the variable voltage difference between the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance by using the second look-up table. In addition, the method of FIG. 6 may generate the power voltage control signal based on the variable voltage difference when the off-duty ratio satisfies a predetermined condition (e.g., based on whether the off-duty ratio is within 70%).”);
a microcontroller coupled to the first LUT and the second LUT, the microcontroller configured to receive an on-pixel-ratio (OPR) value and identifying an entry in the first LUT and the second LUT from received OPR value (see at least figs. 1, 3, 8 and [0057] “the signal controller 150 may calculate an on- pixel ratio (OPR) of the image data of the frame. Here, the on-pixel ratio may represent a ratio of a number of active pixels in an on-state to a total number of pixels in the frame (e.g., a unit frame). The signal controller 150 may modulate the image data of the frame based on the on-pixel ratio. For example, the signal controller 150 may calculate an average luminance by summing the grayscales of the image data in the frame and may adjust the image data (or, a data signal generated by the data driver 130) based on the average luminance.”, [0081], [0084], [0096], [0099]); and
an output circuit coupled to the microcontroller, the output circuit configured to generate the control signal between the first voltage and the second voltage (see at least fig. 1: power supplier 160 and [0014]-[0015], [0018]- [0019], [0060], [0081], [0084], [0096], [0099]).
Kim does not directly teach a digital-to-analog converter (DAC) for receiving a lower limit and generate a first voltage corresponding to the lower limit, and a second DAC for receiving an upper limit and generate a second voltage corresponding to the upper limit.
Zehner teaches a digital-to-analog converter (DAC) for receiving a lower limit and generate a first voltage corresponding to the lower limit, and a second DAC for receiving an upper limit and generate a second voltage corresponding to the upper limit (see at least figs. 3, 7 and [0081] “one or more digital analog converters, "DAC's"”; [0143]-[0144] Table 3 “VGAM1-6: Lower gamma reference voltages: Determine grayscale voltage outputs through resistive DAC system” and “VGAM6-11: Upper gamma reference voltages: Determine grayscale voltage outputs through resistive DAC system”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the DAC(s) with upper and lower limit voltages of Zehner into Kim’s reference luminance voltages in the first and second LUTs because this construction of the controller is well within the level of skill in the image processing art.  Further note, every power supply has an output tolerance, therefore upper and lower limits will be defined by the output voltage tolerance of the power supply. Support for modifying Kim is found in at least paragraph [0113]. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, the combination of Kim and Zehner teach the power supply unit of claim 1 (see above rejection), wherein the OPR value is determined by adding a grayscale level of each pixel of an image to be displayed by a display panel (see Kim at least [0057] “the signal controller 150 may calculate an on-pixel ratio (OPR) of the image data of the frame. Here, the on-pixel ratio may represent a ratio of a number of active pixels in an on-state to a total number of pixels in the frame (e.g., a unit frame). The signal controller 150 may modulate the image data of the frame based on the on-pixel ratio. For example, the signal controller 150 may calculate an average luminance by summing the grayscales of the image data in the frame and may adjust the image data (or, a data signal generated by the data driver 130) based on the average luminance.”).

As to claim 3, the combination of Kim and Zehner teach the power supply unit of claim 1 (see above rejection), wherein the OPR value is indicative of a ratio between an expected brightness of a display panel during a current frame and a maximum brightness of the display panel (see Kim at least [0057] “the signal controller 150 may calculate an on-pixel ratio (OPR) of the image data of the frame. Here, the on-pixel ratio may represent a ratio of a number of active pixels in an on-state to a total number of pixels in the frame (e.g., a unit frame). The signal controller 150 may modulate the image data of the frame based on the on-pixel ratio. For example, the signal controller 150 may calculate an average luminance by summing the grayscales of the image data in the frame and may adjust the image data (or, a data signal generated by the data driver 130) based on the average luminance.” ).

As to claim 12, the combination of Kim and Zehner teach the method of claim 11 (see above rejection), wherein the OPR value is determined by adding a grayscale level of each pixel of the image to be displayed by the display panel (see Kim at least [0057] “the signal controller 150 may calculate an on-pixel ratio (OPR) of the image data of the frame. Here, the on-pixel ratio may represent a ratio of a number of active pixels in an on- state to a total number of pixels in the frame (e.g., a unit frame). The signal controller 150 may modulate the image data of the frame based on the on-pixel ratio. For example, the signal controller 150 may calculate an average luminance by summing the grayscales of the image data in the frame and may adjust the image data (or, a data signal generated by the data driver 130) based on the average luminance.”).

As to claim 13, the combination of Kim and Zehner teach the method of claim 11 (see above rejection), wherein the OPR value is indicative of a ratio between an expected brightness of the display panel during a current frame and a maximum brightness of the display panel (see Kim at least [0057] “the signal controller 150 may calculate an on-pixel ratio (OPR) of the image data of the frame. Here, the on-pixel ratio may represent a ratio of a number of active pixels in an on-state to a total number of pixels in the frame (e.g., a unit frame). The signal controller 150 may modulate the image data of the frame based on the on-pixel ratio. For example, the signal controller 150 may calculate an average luminance by summing the grayscales of the image data in the frame and may adjust the image data (or, a data signal generated by the data driver 130) based on the average luminance.”).

Claims 5, 9-10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPN 2016/0314761 A1) in view of Zehner et al. (USPN 2003/0137521 A1), further in view of Amundson et al. (USPN 2009/0179923 A1).

As to claim 5, the combination of Kim and Zehner teach the power supply unit of claim 1 (see above rejection).
Kim and Zehner do not directly teach wherein the first DAC comprises: a pulse-width-modulation (PWM) circuit for generating a periodic signal having a duty cycle corresponding to the lower limit stored in the identified entry in the first LUT; and a low-pass filter (LPF) coupled to an output of the PWM circuit, the LPF for generating an analog voltage corresponding to a direct current (DC) level of the periodic signal generated by the PWM circuit.
Amundson teaches a pulse-width-modulation (PWM) circuit for generating a periodic signal having a duty cycle; and a low-pass filter (LPF) coupled to an output of the PWM circuit, the LPF for generating an analog voltage corresponding to a direct current (DC) level of the periodic signal generated by the PWM circuit (see at least [0247] “Another preferred limited transitions method of the invention will now be described, though by way of illustration only. This preferred method is used to operate a four gray level (2 bit) active matrix display which uses a transition matrix which takes account of only the initial and final gray levels (designated "R2" and"R1" respectively) of the transition to be effected, and no additional prior states. The display controller is a tri-level pulse width modulation (PWM) controller capable of applying -V, 0 or +V to each pixel electrode relative to the common front electrode, which is held at 0.” and [0251] “As discussed in the aforementioned U.S. Pat. Nos. 6,504,524 and 6,531,997 and the aforementioned 2003/0137521, it is known that most, if not all, electro-optic media require direct current (DC) balanced waveforms, or deleterious effects may occur. Such effects may include damage to electrodes and long term drift (over a period of hours) of gray states over a range of several L* units when DC imbalanced waveforms are used. Accordingly, it seems prudent to make every effort to use DC balanced drive wave schemes.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PWM of Amundson because this construction of the controller is well within the level of skill in the image processing art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 9, the combination of Kim and Zehner teach the power supply unit of claim 1 (see above rejection).
Kim and Zehner do not directly teach wherein the output circuit comprises: a first differential amplifier receiving the first voltage and the control signal as inputs; a second differential amplifier receiving the second voltage and the control signal as inputs; a first transistor having an input terminal coupled to an output terminal of the first differential amplifier; and a second transistor having an input terminal coupled to an output terminal of the second differential amplifier.
Amundson teaches wherein the output circuit comprises: a first differential amplifier receiving the first voltage and the control signal as inputs; a second differential amplifier receiving the second voltage and the control signal as inputs; a first transistor having an input terminal coupled to an output terminal of the first differential amplifier; and a second transistor having an input terminal coupled to an output terminal of the second differential amplifier. [0133] “Since the construction of the controller is well within the level of skill in the image processing art, it is unnecessary to describe its circuitry in detail herein.” - note that differential amplifiers and transistors are well known in the art and would be an obvious substitution).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate construction of the controller of Amundson because this construction of the controller is well within the level of skill in the image processing art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 10, the combination of Kim and Zehner teach the power supply unit of claim 1 (see above rejection).
Kim and Zehner do not directly teach wherein the control signal is a pulse-width- modulation (PWM) signal for controlling at least one of a buck converter, a boost converter, and a buck-boost converter.
Amundson teaches wherein the control signal is a pulse-width- modulation (PWM) signal for controlling at least one of a buck converter, a boost converter, and a buck-boost converter. (see at least [0247] “The display controller is a tri-level pulse width modulation (PWM) controller capable of applying -V, 0 or +V to each pixel electrode relative to the common front electrode, which is held at 0.”- note that buck, boost and buck-boost converter are well known in the art and would be an obvious substitution).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PWM of Amundson because this construction of the controller is well within the level of skill in the image processing art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 15, the combination of Kim and Zehner teach the method of claim 11 (see above rejection).
Kim and Zehner do not directly teach generating a periodic signal having a duty cycle corresponding to the lower limit stored in the identified entry in the first LUT; and generating the first analog voltage corresponding to a direct current (DC) level of the generated periodic signal.
Amundson teaches wherein generating a periodic signal having a duty cycle corresponding to the lower limit stored in the identified entry in the first LUT; and generating the first analog voltage corresponding to a direct current (DC) level of the generated periodic signal (see at least [0247] “Another preferred limited transitions method of the invention will now be described, though by way of illustration only. This preferred method is used to operate a four gray level (2 bit) active matrix display which uses a transition matrix which takes account of only the initial and final gray levels (designated "R2" and "R1" respectively) of the transition to be effected, and no additional prior states. The display controller is a tri-level pulse width modulation (PWM) controller capable of applying -V, 0 or +V to each pixel electrode relative to the common front electrode, which is held at 0.” and [0251] “As discussed in the aforementioned U.S. Pat. Nos. 6,504,524 and 6,531,997 and the aforementioned 2003/01375721, it is known that most, if not all, electro-optic media require direct current (DC) balanced waveforms, or deleterious effects may occur. Such effects may include damage to electrodes and long term drift (over a period of hours) of gray states over a range of several L* units when DC imbalanced waveforms are used. Accordingly, it seems prudent to make every effort to use DC balanced drive wave schemes.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PWM of Amundson because this construction of the controller is well within the level of skill in the image processing art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 19, the combination of Kim and Zehner teach the method of claim 11 (see above rejection).
Kim and Zehner do not directly teach wherein the control signal is a pulse-width- modulation (PWM) signal for controlling at least one of a buck converter, a boost converter, and a buck-boost converter.
Amundson teaches wherein the control signal is a pulse-width- modulation (PWM) signal for controlling at least one of a buck converter, a boost converter, and a buck-boost converter (see at least [0247] “The display controller is a tri-level pulse width modulation (PWM) controller capable of applying -V, 0 or +V to each pixel electrode relative to the common front electrode, which is held at 0.”- note that buck, boost and buck-boost converter are well known in the art and would be an obvious substitution).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the DAC of Amundson because this construction of the controller is well within the level of skill in the image processing art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPN 2016/0314761 A1) in view of Zehner et al. (USPN 2003/0137521 A1), further in view of Klement et al. (USPN 2018/0089861 A1).

As to claim 6, the combination of Kim and Zehner teach the power supply unit of claim 1 (see above rejection), wherein the microcontroller is further configured to identify the entry in the first LUT and the second LUT (see Kim at least [0081], [0084], [0096], [0099]).
Kim and Zehner do not directly teach wherein the microcontroller is further configured to receive a battery level corresponding to a voltage level of a battery, and a feedback voltage level from the converter circuit.
Klement teaches wherein the microcontroller is further configured to receive a battery level corresponding to a voltage level of a battery, and a feedback voltage level from the converter circuit (see at least [0006], [0083] and claim 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well known battery level of Klement in order to improve power consumption. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 7, the combination of Kim, Zehner and Klement teach the power supply unit of claim 6 (see above rejection), wherein the microcontroller is configured to compute an index value by combining the OPR value, the battery level, and the feedback voltage level, and to identify the entry in the first LUT and the second LUT based on the computed index value (see Kim at least [0081], [0084], [0096], [0099] and Klement at least [0006], [0083] and claim 5).

As to claim 8, the combination of Kim and Zehner teach the power supply unit of claim 1 (see above rejection).
Kim and Zehner do not directly teach wherein the first LUT is programmed by displaying a training video on a display panel, and sensing an amount of power consumed by the display panel.
Klement teaches wherein the first LUT is programmed by displaying a training video on a display panel, and sensing an amount of power consumed by the display panel (see Klement at least [[0048], [0055], [0082]-[0083)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well known battery level of Klement in order to improve power consumption. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 16, the combination of Kim and Zehner teach the method of claim 11 (see above rejection), the first entry in the first LUT and the second entry in the second LUT (see Kim at least [0081], [0084], [0096], [0099)).
Kim and Zehner do not directly teach receiving a battery level corresponding to a voltage level of a battery; and receiving a feedback voltage level from the converter circuit.
Klement teaches receiving a battery level corresponding to a voltage level of a battery; and receiving a feedback voltage level from the converter circuit (see at least [0006], [0083] and claim 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well known battery level of Klement in order to improve power consumption The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 17, the combination of Kim, Zehner and Klement teach the method of claim 16 (see above rejection), further comprising: computing an index value by combining the OPR value, the battery level, and the feedback voltage level; and identifying the first entry in the first LUT and the second entry in the second LUT based on the computed index value (see Kim at least [0081], [0084], [0096], [0099] and Klement at least [0006], [0083] and claim 5).

As to claim 18, the combination of Kim and Zehner teach the method of claim 1 (see above rejection).
Kim and Zehner do not directly teach wherein the first LUT is programmed by displaying a training video on a display panel, and sensing an amount of power consumed by the display panel.
Klement teaches wherein the first LUT is programmed by displaying a training video on a display panel, and sensing an amount of power consumed by the display panel (see Klement at least [[0048], [0055], [0082]-[0083)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well known battery level of Klement in order to improve power consumption. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claims 1, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPN 2016/0314761 A1) in view of Zanchi et al. (USPN 2022/0190719 A1).

As to claim 1, Kim teaches a power supply unit comprising:
a controller circuit for generating a control signal (see at least figs. 1 & 3: signal controller 150), the controller circuit including:
a first look-up table (LUT) storing a set of values (see at least [0014] “The reference luminance and the off-duty ratio may be obtained from a first look-up table, and the first look-up table may include the reference luminance and the off-duty ratio that are determined based on a luminance level of the image data.”; [0015] “The first look-up table may include at least one range in which the off- duty ratio increases as the luminance level of the image data decreases.”; [0024]-[0025], [0081], [0099]),
a second LUT storing a set of values (see at least [0018] “The variable voltage difference may be obtained from a second look-up table, and the second look- up table may include an information of the second power voltage that is determined based on the reference luminance.”; [0019] “Adjusting the at least one selected from the first power voltage and the second power voltage may further include: adjusting a level of the second power voltage in response to the power voltage control signal.”; [0084] “For example, the power control unit 220 may calculate the variable voltage difference corresponding to the reference luminance (i.e., a voltage difference between the first power voltage ELVDD and the second power voltage ELVSS to generate a driving current corresponding to the reference luminance). For example, the voltage controller 220 may calculate the variable voltage difference corresponding to the reference luminance by using a second look-up table. Here, the second look-up table may include information of the second power voltage ELVSS that is determined based on the reference luminance. For example, the power control unit 220 may select the variable voltage difference when the off-duty ratio is within the predetermined range. Here, the display device 100 may change the second power voltage ELVSS based on the variable voltage difference. For example, the power control unit 220 may select the reference voltage difference when the off-duty ratio is out of the predetermined range. In this case, the display device 100 may not change the second power voltage ELVSS based on the reference voltage difference.”; [0096] “The method of FIG. 6 may generate the power voltage control signal to adjust at least one selected from the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance and the off-duty ratio (S620). As described with reference to FIG. 4, the method of FIG. 6 may calculate the variable voltage difference between the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance by using the second look-up table. In addition, the method of FIG. 6 may generate the power voltage control signal based on the variable voltage difference when the off-duty ratio satisfies a predetermined condition (e.g., based on whether the off-duty ratio is within 70%).”),
a microcontroller configured to receive an on-pixel-ratio (OPR) value and identifying an entry in the first LUT and the second LUT from received OPR value (see at least figs. 1,3, 8 and [0057] “the signal controller 150 may calculate an on-pixel ratio (OPR) of the image data of the frame. Here, the on-pixel ratio may represent a ratio of a number of active pixels in an on-state to a total number of pixels in the frame (e.g., a unit frame). The signal controller 150 may modulate the image data of the frame based on the on-pixel ratio. For example, the signal controller 150 may calculate an average luminance by summing the grayscales of the image data in the frame and may adjust the image data (or, a data signal generated by the data driver 130) based on the average luminance.”, [0081], [0084], [0096], [0099)), and
an output circuit configured to generate the control signal, the control signal between a first voltage stored in the identified entry in the first LUT and a second voltage stored in the identified entry in the second LUT (see at least fig. 1: power supplier 160 and [0014]-[0015], [0018]-[0019], [0060], [0081], [0084], [0096], [0099]); and
a converter circuit coupled to an output of the controller circuit, the converter circuit configured to receive an input supply voltage and generate an output supply voltage based on the control signal (see at least fig. 1: power supplier 160 and [0060] “The power supplier 160 may generate the first power voltage ELVDD and the second power voltage ELVSS based on the power voltage control signal generated by the signal controller 150. The first power voltage ELVDD and the second power voltage ELVSS may be power voltages to drive each of the pixels 111. The first power voltage ELVDD may have a voltage level higher than that of the second power voltage ELVSS. The power supplier 160 may supply the display panel 110 with the power voltages ELVDD and ELVSS through a first power line and a second power line. The power supplier 160 may include a DC-DC converter.”).
Kim does not directly teach wherein the controller circuit further comprises: a digital-to- analog converter (DAC) for receiving a lower limit and generate a first voltage corresponding to the lower limit; and a DAC for receiving an upper limit and generate a second voltage corresponding to the upper limit.
Zanchi teaches wherein the controller circuit further comprises: a digital-to- analog converter (DAC) for receiving a lower limit and generate a first voltage corresponding to the lower limit; and a DAC for receiving an upper limit and generate a second voltage corresponding to the upper limit (see at least fig. 11).

    PNG
    media_image1.png
    758
    560
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the DAC(s) with upper and lower limit voltages of Zanchi into Kim’s reference luminance voltages in the first and second LUTs in order to provide circuits and methods for reducing lagging responses of a power converter to changes in circuit voltages or current, over-shoot/under-shoot when a target output voltage changes faster than the power converter's response, and open loop conditions (see at least Abstract). Further note, every power supply has an output tolerance, therefore upper and lower limits will be defined by the output voltage tolerance of the power supply. Support for modifying Kim is found in at least paragraph [0113]. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 11, Kim teaches a method comprising:
receiving an on-pixel-ratio (OPR) value calculated from grayscale levels of each pixel in an image to be displayed by a display panel (see at least fig. 8 and [0057] “the signal controller 150 may calculate an on-pixel ratio (OPR) of the image data of the frame. Here, the on-pixel ratio may represent a ratio of a number of active pixels in an on-state to a total number of pixels in the frame (e.g., a unit frame). The signal controller 150 may modulate the image data of the frame based on the on-pixel ratio. For example, the signal controller 150 may calculate an average luminance by summing the grayscales of the image data in the frame and may adjust the image data (or, a data signal generated by the data driver 130) based on the average luminance.”);
identifying a first entry in a first look-up table (LUT) from the received OPR value (see at least [0014] “The reference luminance and the off-duty ratio may be obtained from a first look-up table, and the first look-up table may include the reference luminance and the off-duty ratio that are determined based on a luminance level of the image data.”; [0015] “The first look-up table may include at least one range in which the off-duty ratio increases as the luminance level of the image data decreases.” ; [0024]- [0025], [0081], [0099));
identifying a second entry in a second LUT from the received OPR value (see at least [0018] “The variable voltage difference may be obtained from a second look-up table, and the second look-up table may include an information of the second power voltage that is determined based on the reference luminance.”; [0019] “Adjusting the at least one selected from the first power voltage and the second power voltage may further include: adjusting a level of the second power voltage in response to the power voltage control signal.”; [0084] “For example, the power control unit 220 may calculate the variable voltage difference corresponding to the reference luminance (i.e., a voltage difference between the first power voltage ELVDD and the second power voltage ELVSS to generate a driving current corresponding to the reference luminance). For example, the voltage controller 220 may calculate the variable voltage difference corresponding to the reference luminance by using a second look-up table. Here, the second look-up table may include information of the second power voltage ELVSS that is determined based on the reference luminance. For example, the power control unit 220 may select the variable voltage difference when the off-duty ratio is within the predetermined range. Here, the display device 100 may change the second power voltage ELVSS based on the variable voltage difference. For example, the power control unit 220 may select the reference voltage difference when the off-duty ratio is out of the predetermined range. In this case, the display device 100 may not change the second power voltage ELVSS based on the reference voltage difference.”; [0096] “The method of FIG. 6 may generate the power voltage control signal to adjust at least one selected from the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance and the off-duty ratio (S620). As described with reference to FIG. 4, the method of FIG. 6 may calculate the variable voltage difference between the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance by using the second look-up table. In addition, the method of FIG. 6 may generate the power voltage control signal based on the variable voltage difference when the off-duty ratio satisfies a predetermined condition (e.g., based on whether the off-duty ratio is within 70%).”);
generating a control signal between the first voltage and the second voltage (see at least fig. 1: power supplier 160 and [0014]-[0015], [0018]-[0019], [0060], [0081], [0084], [0096], [0099]); and
controlling a converter circuit using the control signal, the converter circuit generating an output supply voltage from an input supply voltage based on the control signal (see at least fig. 1: power supplier 160 and [0060] “The power supplier 160 may generate the first power voltage ELVDD and the second power voltage ELVSS based on the power voltage control signal generated by the signal controller 150. The first power voltage ELVDD and the second power voltage ELVSS may be power voltages to drive each of the pixels 111. The first power voltage ELVDD may have a voltage level higher than that of the second power voltage ELVSS. The power supplier 160 may supply the display panel 110 with the power voltages ELVDD and ELVSS through a first power line and a second power line. The power supplier 160 may include a DC-DC converter.”).
Kim does not directly teach generating a first voltage by converting a lower limit to a first analog voltage corresponding to the lower limit; generating a second voltage by converting an upper limit to a second analog voltage corresponding to the upper limit.
Zanchi teaches generating a first voltage by converting a lower limit to a first analog voltage corresponding to the lower limit; generating a second voltage by converting an upper limit to a second analog voltage corresponding to the upper limit (see at least fig. 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the DAC(s) with upper and lower limit voltages of Zanchi into Kim’s reference luminance voltages in the first and second LUTs in order to provide circuits and methods for reducing lagging responses of a power converter to changes in circuit voltages or current, over-shoot/under-shoot when a target output voltage changes faster than the power converter's response, and open loop conditions (see at least Abstract). Further note, every power supply has an output tolerance, therefore upper and lower limits will be defined by the output voltage tolerance of the power supply. Support for modifying Kim is found in at least paragraph [0113]. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 20, Kim teaches a controller circuit for generating a control signal for controlling a converter circuit, the controller circuit comprising:
a first look-up table (LUT) storing a set of values (see at least [0014] “The reference luminance and the off-duty ratio may be obtained from a first look-up table, and the first look-up table may include the reference luminance and the off-duty ratio that are determined based on a luminance level of the image data.”; [0015] “The first look-up table may include at least one range in which the off- duty ratio increases as the luminance level of the image data decreases.” ; [0024]-[0025], [0081], [0099]);
a second LUT storing a set of values (see at least [0018] “The variable voltage difference may be obtained from a second look-up table, and the second look-up table may include an information of the second power voltage that is determined based on the reference luminance.”; [0019] “Adjusting the at least one selected from the first power voltage and the second power voltage may further include: adjusting a level of the second power voltage in response to the power voltage control signal.”; [0084] “For example, the power control unit 220 may calculate the variable voltage difference corresponding to the reference luminance (i.e., a voltage difference between the first power voltage ELVDD and the second power voltage ELVSS to generate a driving current corresponding to the reference luminance). For example, the voltage controller 220 may calculate the variable voltage difference corresponding to the reference luminance by using a second look-up table. Here, the second look-up table may include information of the second power voltage ELVSS that is determined based on the reference luminance. For example, the power control unit 220 may select the variable voltage difference when the off-duty ratio is within the predetermined range. Here, the display device 100 may change the second power voltage ELVSS based on the variable voltage difference. For example, the power control unit 220 may select the reference voltage difference when the off-duty ratio is out of the predetermined range. In this case, the display device 100 may not change the second power voltage ELVSS based on the reference voltage difference.”; [0096] “The method of FIG. 6 may generate the power voltage control signal to adjust at least one selected from the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance and the off-duty ratio (S620). As described with reference to FIG. 4, the method of FIG. 6 may calculate the variable voltage difference between the first power voltage ELVDD and the second power voltage ELVSS based on the reference luminance by using the second look-up table. In addition, the method of FIG. 6 may generate the power voltage control signal based on the variable voltage difference when the off-duty ratio satisfies a predetermined condition (e.g., based on whether the off-duty ratio is within 70%).”);
a microcontroller coupled to the first LUT and the second LUT, the microcontroller configured to receive an on-pixel-ratio (OPR) value and identifying an entry in the first LUT and the second LUT from received OPR value (see at least figs. 1, 3, 8 and [0057] “the signal controller 150 may calculate an on- pixel ratio (OPR) of the image data of the frame. Here, the on-pixel ratio may represent a ratio of a number of active pixels in an on-state to a total number of pixels in the frame (e.g., a unit frame). The signal controller 150 may modulate the image data of the frame based on the on-pixel ratio. For example, the signal controller 150 may calculate an average luminance by summing the grayscales of the image data in the frame and may adjust the image data (or, a data signal generated by the data driver 130) based on the average luminance.”, [0081], [0084], [0096], [0099]); and
an output circuit coupled to the microcontroller, the output circuit configured to generate the control signal between the first voltage and the second voltage (see at least fig. 1: power supplier 160 and [0014]-[0015], [0018]- [0019], [0060], [0081], [0084], [0096], [0099]).
Kim does not directly teach a digital-to-analog converter (DAC) for receiving a lower limit and generate a first voltage corresponding to the lower limit, and a second DAC for receiving an upper limit and generate a second voltage corresponding to the upper limit.
Zanchi teaches a digital-to-analog converter (DAC) for receiving a lower limit and generate a first voltage corresponding to the lower limit, and a second DAC for receiving an upper limit and generate a second voltage corresponding to the upper limit (see at least fig. 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the DAC(s) with upper and lower limit voltages of Zanchi into Kim’s reference luminance voltages in the first and second LUTs in order to provide circuits and methods for reducing lagging responses of a power converter to changes in circuit voltages or current, over-shoot/under-shoot when a target output voltage changes faster than the power converter's response, and open loop conditions (see at least Abstract). Further note, every power supply has an output tolerance, therefore upper and lower limits will be defined by the output voltage tolerance of the power supply. Support for modifying Kim is found in at least paragraph [0113]. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed 6/7/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berkhout et al. (USPN 2019/0007008 A1) – see figs. 5-12;
Park (USPN 2016/0049113 A1) —see [0012] “In example embodiments, the first voltage level is a maximum value of the compensation gamma reference voltage of the frame, and the second voltage level can be a minimum value of the compensation gamma reference voltage of the frame. ”; [0013] “In example embodiments, the gamma reference voltage compensation unit determines the second voltage level of the compensation gamma reference voltage by adding the voltage difference to a minimum value of the gamma reference voltage of the frame.”; [0021] “In example embodiments, the gamma reference voltage generator includes a gray level detection unit configured to detect the average gray level of the display panel based on an image data, a lookup table having the second voltage level of the compensation gamma reference voltage corresponding to the average gray level, a detection unit configured to calculate the voltage difference between the detected voltage level of the first power voltage at a detection point of the display panel and a reference voltage, and a gamma reference voltage compensation unit configured to determine the second voltage level of the compensation gamma reference voltage referring to the lookup table, and determine the first voltage level of the compensation gamma reference voltage based on the voltage difference.” ; [0022] “In example embodiments, the first voltage level is a maximum value of the compensation gamma reference voltage, and the second voltage level can be a minimum value of the compensation gamma reference voltage. ”; [0074] “When the luminance level is maintained to have a substantially uniform level, the image displayed in the display panel 110 is changed by changing the image data. A voltage drop of the first power voltage ELVDD in the display panel 110 can vary according to changes of an average of gray level of the image displayed in the display panel 110. That is, an emission current and the voltage drop of the first power voltage ELVDD can increase as the gray level (or the average gray level) of the image increases. The gamma reference voltage generator 150 can output the compensation gamma reference voltage Vreg’ reflecting the change of the average gray level. For example, the second voltage level (or the minimum value of the compensation gamma reference voltage Vreg’) can be adjusted according to the change of the average gray level. Thus, the data driver 130 can receive the gamma voltage compensated based on the compensation gamma reference voltage Vreg’, and apply the data signal to the gamma voltage to the pixels, so that a luminance deviation by the voltage drop by the change of the average gray level can be improved (or removed).”; [0100] “The gamma reference voltage compensation unit 158 can determine the first voltage level of the compensation gamma reference voltage Vreg’ referring to the LUT 154, and determine the second voltage level of the compensation gamma reference voltage Vreg’ based at least in part on the voltage difference AELVDD. In some embodiments, the first voltage level is a maximum value of the compensation gamma reference voltage of the frame, and the second voltage level is a minimum value of the compensation gamma reference voltage of the frame. In some embodiments, the gamma reference voltage compensation unit 158 generates the second voltage level (i.e., the minimum level Vregm1') of the first compensation gamma reference voltage Vreg1' by applying the voltage difference AELVDD to the minimum value Vregm1 of the first gamma reference voltage Vreg1, and generates the second voltage level (i.e., the minimum level Vregm2‘) of the second compensation gamma reference voltage Vreg2’ by applying the voltage difference AELVDD to the minimum value Vregm2 of the second gamma reference voltage Vreg2.”; [0132] “The LUT 254 can have the second voltage level of the compensation gamma reference voltage Vreg’ (i.e., the minimum value of the compensation gamma reference voltage) corresponding to the luminance level. In some embodiments, the LUT 254 has minimum values Vregm1' of the first compensation gamma reference voltage Vreg1’ corresponding to the respective average gray level and minimum values Vregm2’ of the second compensation gamma reference voltage Vreg2’ corresponding to the respective average gray levels. For example, the LUT 254 is expressed as in the following Table 2.”; [0134] “The LUT 254 can output the minimum level Vregm1’ and the minimum value Vregm2’ corresponding to the average gray level detected at the gray level detection unit 252 to the gamma reference voltage compensation unit 258.”; [0156] “The gamma reference voltage generator 350 can further include a gray level detection unit detecting an average gray level of the display panel 110 based at least in part on an image data and a second LUT having the second voltage level of the compensation gamma reference voltage Vreg’ corresponding to the luminance level. In some embodiments, the second LUT has minimum values of the compensation gamma reference voltage Vreg’ corresponding to the respective average gray levels.”; and [0158] “When the average gray level is maintained to have a substantially uniform level and the luminance level is changed, the gamma reference voltage generator 350 can determine the first voltage level of the compensation gamma reference voltage Vreg’ based at least in part on the voltage difference between the detected voltage level of the first power voltage at the detection point of the display panel and a reference voltage. The gamma reference voltage generator 350 can determine the second voltage level of the compensation gamma reference voltage Vreg’ referring to the second LUT that has the second voltage level of the compensation gamma reference voltage Vreg’ corresponding to the average gray level. ln some embodiments, the gamma reference voltage generator 350 determines the first voltage level of the compensation gamma reference voltage Vreg’ by subtracting the voltage difference from a maximum value of the gamma reference voltage of the frame. Since these are described above referred to FIGS. 5 to 8, duplicated descriptions will not be repeated.”;
Kong et al. (USPN 2018/0053463 A1) —see [0031] “The display driver integrated circuit 1100 may support various operating modes in which the display panel 1300 operates in various low-power modes, as well as a normal mode. For example, when an input from a user is not received during a reference time, when a battery level of the electronic device 1000 is lower than a reference level, or when an image is displayed in only an area of the display panel 1300 or when the image includes a small amount of information (e.g., text information), the display panel 1300 may operate in a low-power mode.”; [0074] “However, according to an example embodiment, the second booster 1122 may not operate even though a current mode of operation is the normal mode. For example, the display driver integrated circuit 1100 may be set in consideration of various factors such as a brightness control of a user and a battery level of the electronic device 1000, such that only the first booster 1121 operates. ”; and [0075] “Alternatively, according to an example embodiment, even though a current mode of operation is the normal made, each of the boosters 1121 and 1122 may be supplied with only the first power supply voltage VS1. Likewise, the switching circuit 1110 may be controlled in consideration of various factors such as a brightness control of a user and a battery level of the electronic device 1000, such that only the first power supply voltage VS1 is supplied to the boosters 1121 and 1122.”; and
Park et al. (USPN 2015/0364076 A1) — see [0093] “The status display region SA can display subsidiary data of image data such as status information of the display device. For example, in the OLED display included in the smartphone, the status display region SA displays a status bar including the status data of the smartphone such as current time, antenna signal level, remaining battery capacity, notification message, etc. The status display region SA can display the still image for a long time in comparison with the main display region MA. Therefore, the occurrence of an afterimage and luminance degradation can relatively easily occur in the status display region SA in comparison with the main display region MA.”

Applicant's amendment and submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/6/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a) and MPEP § 609.04(b).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        9/3/22

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623